Contact: Doug Farrell Vice President, Investor Relations & Treasury 408-731-5285 AFFYMETRIX REPORTS FIRST QUARTER 2010 RESULTS - Product revenue up 13%, gross margin improvement and operating expenses reduced by 10% - Santa Clara, Calif.—April 21, 2010—Affymetrix, Inc., (NASDAQ: AFFX) today reported its operating results for the first quarter of 2010. Total revenue for the quarter was $80.2 million, as compared to total revenue of $78.6 million in the first quarter of 2009. For the first quarter of 2010, product revenue was $73.4 million, service revenue was $4.5 million, and royalties and other revenue were $2.3 million. This compares to first quarter 2009 product revenue of $64.9 million, service revenue of $11.6 million, and royalties and other revenue of $2.1 million. Affymetrix shipped 40 systems in the first quarter of 2010. The Company reported a net loss of approximately $9.6 million, or $0.14 per diluted share, in the first quarter of 2010 which included an impairment charge of $4.9 million, or $0.07 per diluted share, on a nonmarketable investment.This compares to net loss of $25.2 million, or $0.37 per diluted share, in the same period of 2009 which included a pretax restructuring charge of $2.0 million, or $0.03 per diluted share. For the first quarter of 2010, cost of product sales was $28.5 million compared to $34.4 million in the same period of 2009, which included $4.6 million of manufacturing consolidated-related costs. Cost of services and other was $4.6 million compared to $7.6 million in the same period of 2009. Product gross margin was 61.3 percent, as compared to 47.0 percent in the same period of For the first quarter of 2010, operating expenses were $49.9 million as compared to operating expenses of $57.2 million, which included restructuring charges of $2.0 million, in the first quarter of 2009. “Fiscal 2010 is off to a good start,” stated Kevin King, President and CEO. “In the first quarter we generated double-digit growth in product revenue, achieved significant year over year improvements to our operating model and generated a positive operating cash flow for the quarter.” Quarterly Highlights · In March, the Company announced the launch of the GeneAtlasTM System, a complete, personal solution for processing Affymetrix arrays and characterizing changes in gene expression in a variety of research applications. The system is compact, affordable and easy to use,making array-based gene expression technology more accessible than ever before. · The Company appointed Jami Dover Nachtsheim and Nelson C. Chan to the board of directors, effective March 8, 2010. The board appointed Ms. Nachtsheim to the Compensation Committee and Mr. Chan to the Audit Committee. · The Company appointed Timothy Barabe as Executive Vice President and Chief Financial Officer. Mr. Barabe will lead the Company’s financial functions as well as the treasury, investor relations, and information technology departments, reporting to Kevin King. · Affymetrix and The Jackson Laboratory announced the full commercial launch of the Affymetrix® Mouse Diversity Genotyping Array. This is the first high-density genotyping array that enables researchers to study the complexity of the mouse genome and the diversity among mouse strains. Because mice and humans share genomes of similar size, content, and organization, mice studies are a fundamental component of human health research. Affymetrix's management team will host a conference call on April 21, 2010 at 2:00 p.m. PT to review its operating results for the first quarter of 2010. A live webcast can be accessed by visiting the Investor Relations section of the Company’s website at www.affymetrix.com.
